On Petition for Rehearing, Filed July 2, 1915.
Bruce, J.
On the petition for rehearing, it is asserted that the claim that any negligence could be attributed to the breaking of the cable was abandoned by counsel for the plaintiff upon the trial, and that therefore the references of the court to the cable in his instructions to the jury constituted reversible error.
"While it is true, as stated in the dissenting opinion and in the petition for rehearing, that a statement is made in respondent’s brief on this appeal, to the effect that the allegation in the complaint regarding the weakness and defect of the cable was abandoned on the trial and no proof introduced by the plaintiff to substantiate the same, still this court is not bound by assertions in briefs of counsel. The duty of *342this court is 'to review the actions of the trial court, the correctness of which are challenged by the appellant. Appellant has the burden of showing error.. The fact that the sufficiency of the cable was deemed an element upon the trial of the action by both parties, as well as by the trial-court, is clearly apparent from the record. As stated in the former opinion, plaintiff’s counsel demanded a production of the cable; the defendant’s counsel offered testimony to show when the cable was purchased, its size, and the price paid therefor. If defendant’s counsel believed that the cable was not an element in the case, why did he offer siich testimony after the plaintiff’s counsel had demanded a production of the cable? Hence, it is clear that defendant’s counsel deemed the cable an' element to be considered in this case, even after plaintiff had rested without 'offering any evidence with reference thereto. That the trial court deemed the cable an element in the lawsuit is evident from the fact that it gave the instruction complained of, and also refused to give the instruction, requested by the defendant, eliminating the cable from the'jury?s consideration. The question of whether the trial court erredj: in; giving or refusing instructions with reference to the cable, must be determined upon the' proceedings had in the court below, the allegations in the pleadings, and the evidence introduced by the parties, and not, off statements contained in.the briefs of counsel on this appeal. For the reasons given in our former opinion, we are entirely satisfied that the alleged ground of negligence regarding the weakness and defect of the cable had ample support in the evidence to justify the submission thereof to the jury.
Counsel has also pointed out a slight discrepancy or lack of completeness-in'our'reference in;the opinion to the testimony of the witness, Fred Swanson. He claims that we should have said that Swanson testified that “when he'stood. 1 foot back from the edge of the cornice, he saw the place where the engine house stood and the people standing on the street, including the man with the camera. Standing 2 feet back, he had practically ,the same view as before. When he stood 3 feet from the .'edge of -the cornice, he could barely see the top of the camera.” Even: if .counsel’s statement in regard to the testimony is true, it is immaterial., . The only purpose that we had in referring to this testimony was to show that the farther one stood from the edge of the roof, th,e greater would be the obstruction to the line of his vision. The re*343mainder of Jbe petition is devoted to an argument of tbe propositions argued in the principal briefs, rather than to a citation of overlooked authorities or precedents.
The petition for rehearing is denied.
Fisk, Ch. J., and Goss, J., not participating in the above opinion.